Allow me to begin by
extending my delegation’s warmest congratulations to
the President upon his assumption of the office of the
presidency of the General Assembly at its sixtieth
session. We have full confidence in his ability to guide
our deliberations to a successful conclusion. I also pay
tribute to his predecessor, Mr. Jean Ping, for skilfully
conducting the work of the fifty-ninth session of the
General Assembly and for his efforts in preparing the
High-level Plenary Meeting, held from 14 to
16 September 2005.
It is appropriate that the theme for the sixtieth
session of the General Assembly is “For a stronger and
more effective United Nations: the follow-up and
implementation of the High-level Plenary Meeting in
September 2005”.
Indeed, this session has the responsibility to
implement the decisions of the High-level Plenary
Meeting. Our leaders have clearly pronounced that the
goals and objectives of the Millennium Summit and
other United Nations conferences and summits
represent the minimum required to deal with the issues
and challenges of our time. Their message is that 2005
should be a year for concrete action to deliver on those
goals and objectives. We must, therefore, summon
political will and assume moral responsibility to work
truly for the benefit of our peoples on whose behalf we
gather at the United Nations year after year.
In the report “In larger freedom: towards
development, security and human rights for all”
(A/59/2005), the Secretary-General argues that the
principles and purposes of the United Nations
contained in the Charter remain as valid and relevant
today as they were in 1945 and that what is now
required is for practice and organization to move with
the times. My delegation fully agrees with that view.
Our work must always be guided by the Charter, but
our approach must adapt to changing circumstances
and challenges. In doing so, we must move beyond
narrow national perspectives and interests and treat all
issues in a balanced and holistic manner.
As I stated at the High-level Plenary Meeting last
week, my delegation supports all initiatives to
strengthen the United Nations and its institutions. Of
17

significant interest to my delegation is the
strengthening of this Assembly, which is the only
universal body in the United Nations. There is a clear
consensus within the membership on the need for
urgent and wide-ranging reform of the United Nations,
although differences remain on the nature and extent of
reform. The 2005 World Summit Outcome has
entrusted the sixtieth session with implementation of
certain reform decisions and at the same time with
carrying out further discussions and negotiations in
areas where consensus has not been reached. We must
continue with our efforts to find consensus in those
areas.
Among the issues that are unresolved is the
reform of the Security Council. We have debated this
issue for well over a decade, but have not yet reached a
decision. My country continues to call for early action
to enlarge the permanent and non-permanent
membership of the Security Council and to improve its
working methods. In this context, we reiterate our
support to include Brazil, Germany, India and Japan as
permanent members. Those countries have
demonstrated their capacity and will to contribute to
world peace and security. We also believe that Africa
should be adequately represented by permanent
membership on the Council.
Development is the most immediate and pressing
issue for the vast majority of Member States. No other
issue can be as central as development when millions
live in deprivation and despair; and global peace and
security cannot be truly achieved without advancing
development. In fact, partnership in other areas cannot
be sustained without genuine international cooperation
in development.
The shortfalls in our commitments to the
Millennium Summit and other major United Nations
conferences and summits are all too clear. More needs
to be done urgently to address the hurdles of
development, which range from finance to debt, trade,
global governance and systemic issues, the
environment and science and technology.
Adequate and predictable sources of financing are
crucial for the success of development efforts. We
therefore welcome ideas for innovative sources of
funding and calls for increased official development
assistance (ODA). In this regard, my delegation would
like to commend those countries that have achieved or
exceeded the ODA target of 0.7 per cent of gross
national product (GNP). We welcome the timetable
established by some countries to achieve the ODA
target by 2015 and urge others to do so expeditiously.
We also urge that 0.2 per cent of GNP be allocated to
least developed countries to enable them to achieve the
goals and objectives of the Brussels Programme of
Action and the Millennium Development Goals
(MDGs). The recent decision of the Group of 8 (G-8)
to cancel the external debt of 18 highly indebted poor
countries, including 13 least developed countries, is a
welcome move. My delegation is hopeful that the same
consideration will be given to all least developed
countries.
As a small, least developed and landlocked
country, Bhutan sees official development assistance as
its primary source of financing for development. In this
regard, my delegation would like to place on record its
deep appreciation of the bilateral and multilateral
partners that are actively supporting our development
efforts. Despite a significant increase in its own
resources, my country will have to rely on ODA for
some time in its efforts to realize the MDGs as well as
for overall development.
The continued support of the international
community for our development efforts is crucial at the
present juncture. Decades of gradual but deliberate
change in the system of governance of the country,
spearheaded by His Majesty King Jigme Singye
Wangchuck, are entering a critical phase. A draft
constitution for the country is currently under
discussion. Its adoption in the near future will
transform the country into a parliamentary democracy.
For this system of governance to succeed, it is
imperative that the country be able to maintain the
current level of progress in the social, economic and
other fields.
My country attaches great importance to the
conservation and protection of the environment, as
human life is fundamentally dependent on natural
systems and resources. There cannot be sustainable
development without environmental sustainability. We
must commit ourselves to meeting the goals of, inter
alia, the World Summit on Sustainable Development,
Agenda 21 and the Kyoto Protocol. In Bhutan, we have
made serious efforts to integrate the principles and
practices of environmental sustainability into our
development policies and programmes. As a result of
our conservation efforts, Bhutan has successfully
maintained 72.5 per cent of its land area under forest
18

cover. Our modest achievement in this area was duly
recognized by the United Nations Environment
Programme (UNEP) in April 2005 when it awarded to
His Majesty the King and the people of Bhutan a
UNEP Champions of the Earth 2005 award.
My country fully supports the establishment of a
worldwide early warning system for all natural
hazards. Situated in a very fragile mountain ecosystem,
Bhutan is prone to glacial floods and other natural
disasters, including earthquakes. The solidarity that the
international community demonstrated last year when
many countries in the Indian Ocean rim were
devastated by the tsunami was exemplary and is worth
replicating in other areas.
Terrorism is a pernicious threat to peace and
security. It cannot be justified under any
circumstances. It is imperative for the international
community to act resolutely to root out this menace.
We condemn terrorism in all its forms and
manifestations. Bhutan supports all efforts to conclude
a comprehensive convention on international terrorism
and other initiatives. Small and poor developing
countries are particularly vulnerable and are in need of
international support to fight terrorism. They are also
vulnerable to transnational crime and need assistance
to deal with it.
International migration is on the increase today.
Migration offers opportunities and at the same time
presents serious challenges to both source and recipient
countries. Associated with it is the problem of illegal
immigration, which presents serious challenges,
particularly to small countries such as my own. It is
therefore important for a high-level dialogue on
international migration and development to be held by
the General Assembly in 2006 to address all issues
associated with migration.
My delegation supports the Secretary-General’s
continuing efforts to organize annual multilateral treaty
events in conjunction with General Assembly sessions.
In this context, we are pleased to report to the
Assembly that Bhutan acceded to the following treaties
last week: the United Nations Convention against
Corruption; the Optional Protocol to the Convention on
the Rights of the Child on the Involvement of Children
in Armed Conflict; and the Optional Protocol to the
Convention on the Rights of the Child on the Sale of
Children, Child Prostitution and Child Pornography.
Bhutan, as a responsible Member State, fully
upholds all relevant international treaties and
conventions. However, our desire to accede to them is
consistently constrained by lack of capacity to deal
with the range of issues they contain and by the
difficulties of meeting reporting and other obligations.
This is a serious hurdle faced by many small countries,
especially least developed countries. There is a genuine
need to look at ways to simplify reporting and other
obligations and to provide technical and financial
assistance to countries in need.
We must heed the call of the Secretary-General
who has said,
“Our action must be as urgent as the need,
and on the same scale. ... Only by acting
decisively now can we both confront the pressing
security challenges and win a decisive victory in
the global battle against poverty by 2015”.
(A/59/2005, para. 23)
We believe that the time to act is now. We must not let
the opportunity slip. I wish the General Assembly
continued success at this session.